Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 18 May 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Quincy 18. May 1806.

The Children are both in perfect health; both contented with their situations, and both beloved by all around them—George appears to have lost none of his sensibility, but has a placidness and ease of temper, which must have come to him I think from some of his Remote Ancestors—He reads tolerably well, and still prides himself as much as ever in his learning. He agrees very well with his companions Thomas Norton and John Greenleaf who are still there; and always enquires whenever I see him why his Mamma does not, and when she will come home? He has not grown so much as I should have expected; but his countenance continues to grow longer, and he resembles you more than formerly—Not however so much as John, who seems a little miniature of yourself—Our friends here think him more like your Sister Eliza, but in this I do not altogether concur—The alteration in him from what he was when we left him is not so great as in George—His face is only not so round; but his dimples when he smiles are deeper—He is by no means a troublesome child: but not quite so manageable as his brother—The family are all very fond of him, and very attentive to him—It is I assure you with the greatest reluctance that I forego the pleasure of having them with me this Summer, but instead of being able to find lodgings where I could get them duly attended to, I have found it extremely difficult to procure any for myself at Cambridge—I have finally been obliged to engage a couple of chambers, which I must furnish, myself, and to board, untill I can procure better accommodations, at the tavern—
My installation is not to be so soon as I expected when I wrote you last—Next Wednesday, there is to be a vacation at the College which will continue a fortnight, and I suppose it will be a week or fortnight after that before they Seat me—My State in the mean time will be very unsettled—Here, at Boston and at Cambridge, as Occasion shall serve.
The day after my last Letter, I dined with Mr: Payne in Boston—His wife expects a further increase of his family—The two boys are well, but from the difference of their growth you would suppose a year’s difference in their age—Mr: & Mrs: Gore were there—and Admiral Coffin, who the next day went for Quebec—I was mistaken in writing you that he comes to take the command of the naval Station at Halifax—He has only a leave of absence on his private concerns.
Tuesday I dined with Mr; D. Sears—I believe you know him—there I met Mr; Lowell, who has just returned from Europe with his family, and was very full of his travels—Much disgusted with England; high in admiration of France; and especially of Buonaparte—This has occasioned some surprize among his friends, because something of a Revolution from his former opinions.
Wednesday Evening I pass’d with the old Club, to which you remember I used to belong—There I met Mr; Quincy, who had arrived at Boston with his Lady a few days before—They are still at Boston, but propose coming out here in a fortnight or three weeks.
Thursday morning I came out from Boston, and have pass’d the succeeding three days here—To-morrow morning I shall return—I lodge comfortably enough at Whitcomb’s; but it has the double inconvenience of being a public house, and a dancing-school—Else I should perhaps conclude to keep my lodgings for the Summer there.—Mrs: Whitcomb, I suppose will keep pace with you—At least she looks nearly as far advanced—Her children are both well; and Caroline begins to go to school—Not a little to her Annoyance.—As to my brother’s wife, it seems to me impossible that her prospects should be so near at hand as you conjecture—Indeed from her appearance, I should not suspect her to be in that way at-all.—Mrs: Norton last Wednesday produced another daughter; and her Sister at Cambridge, Mrs. Greenleaf had one about a month ago—
Thus much for births—As to Marriages—I can only tell you of two in return for those of Miss Murray and Miss Stoddart mentioned in your kind letter of the 11th: which I received yesterday—The one is of Mr: Jonathan Mason’s daughter of Boston, to a Mr: Grant, an Englishman I believe; at least a very handsome young Man; whom I met at Mr: T. C. Amory’s.—The other is Miss Hetty Newcomb, who is to be married to Mr: Page—
I enclose you the bill of lading for the barrel and two boxes sent you by the Rambler, Captain Lumbard—You will find in one of the boxes that short as my stay at Providence was, I did not forget your Cotton—The Plumb-Cake will not go by this opportunity; but the materials are procured, and the Cake will be immediately made—I will send it by as early an opportunity as possible.
The report of the king of England’s death which you mention was, I apprehend, a mistake—For we have information here later than the appointment of Lord Selkirk, and I have heard nothing of the other event but from your letter—A report has been circulated here of a War between England and Prussia, but I find no authentic source of that—There have been several arrivals at different Ports, bringing accounts from Barbadoes and Martinico, that Miranda had affected his landing in the Caraccas and met with some success, but I have no faith in them.
It is not yet ascertained who is to be the Governor of Massachusetts for the year ensuing—Mr: Strong has a majority of about 600 votes out of 75000. but some of the returns are said to be irregular and may be set aside, in which case, Mr. Sullivan will come on—The Lieutenant Governor, and a decided majority of both branches of the Legislature will be democratic.
It is possible that the Book for keeping the Thermometer which I made for you may have been thrown inadvertently by me into the great Trunk of Books and Papers which is to come round by water; but I certainly did not bring it with me—I will however send you a sheet prepared for the time you will want it, with this letter If I can prepare it in time—If not, by my next.
George is now sitting by my side, and asks me what I am writing to you?—He says he wants Mama to come home, and to go and live at the house where we lived last Summer—John calls it Papa’s beauty House—and last Summer it certainly deserved that character—For if it had nothing else in it, there was as much beauty at least as in any dwelling House in New-England—John’s turn for Mimicry now and then breaks through all the discouragement of sober faces—
Remember kindly to all the family your ever affectionate 
John Quincy Adams.Dear Mama
George sends his duty written with his own hand.
